             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRANSCONTINENTAL GAS PIPE                        No. 4:17-CV-00289
LINE COMPANY, LLC,
                                                 (Judge Brann)
            Plaintiff,

      v.

PERMANENT EASEMENT FOR 2.59
Acres, Temporary Easements for 5.45
Acres and Temporary Access Easement
for 2.12 Acres in Pine Grove Township,
Schuylkill County, PA, Tax Parcel
Number 21-04-0016.000, 361 Chapel
Drive, Pine Grove, Pine Grove
Township, Schuylkill County, PA,
RYAN J. REGEC, FULTON BANK,
N.A. and ALL UNKNOWN OWNERS,

           Defendants.


                                   ORDER

      AND NOW, this 31st day of October 2019, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

      1.    Plaintiff’s Motions in Limine, September 23, 2019, ECF Nos. 252, 254,

            256, 258, and 260, are GRANTED.

      2.    Defendant’s Motion in Limine, September 23, 2019, ECF No. 250, is

            DENIED.

      3.    Defendant’s Motions in Limine, October 7, 2019, ECF Nos. 266

            and 268, are DENIED.
4.   Exhibits C-8 through C-13, which Defendant submitted for the

     Court’s consideration on October 28, 2019, are INADMISSIBLE at

     trial.




                                    BY THE COURT:


                                    s/ Matthew W. Brann
                                    Matthew W. Brann
                                    United States District Judge




                              -2-
